DETAILED ACTION
Status of Claims
Claims 16-35 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: Claim 35 is objected to because the claim should read:
35. ([...]) The orthopedic implant according to claim 33, wherein the orthopedic implant is a knee prosthesis, , a, a labrum replacement device, or a cartilage replacement device.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claims 23 contains the trademark/trade name “bioglass.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe bioactive glass, and, accordingly, the identification/description is indefinite.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 32-35 are rejected under 35 U.S.C. § 103 as being unpatentable over TANGERMANN (WO 02/070031 A1, Publ. Sep. 12, 2002; as evidenced by English language translation of WO 02/070031 A1; on 04/03/2020 IDS; hereinafter, “Tangermann”), in view of ZINGER (US 2009/0088858 A1, Publ. Apr. 2, 2009; hereinafter, “Zinger”).
Page and paragraph numbers for Tangermann refer to English language translation of WO 02/070031 A1.  
Tangermann is directed to:
Bone replacement material and method for the production of a bone replacement implant
Abstract 
The invention relates to a bone replacement material, especially for the treatment of bone defects after surgical intervention, consisting of the following main components: a matrix material (2) made of a biocompatible, laser-sinterable polymer material, especially a thermoplastic polymer material, and filling material particles (3) made of inorganic, non-metal materials, especially bioinert or bioactive materials, which are at least partly embedded in the matrix material (2).
Tangermann, title & abstract.  
	Regarding claims 32-34 and the requirements:
32. ([...]) An osteoconductive polymer article obtained by the method according to claim 16.
33. ([...]) An orthopedic implant comprising an osteoconductive polymer article, which article has been made from a biocompatible, non-biodegradable polymer and which article comprises at least a non-flat surface with roughness Ra of at least 5 μm, in which surface bioactive ceramic particles of particle size of at most 10 μm are partly embedded in the polymer.
34. ([...]) An orthopedic implant comprising an osteoconductive polymer article, which article has been made from a biocompatible, non-biodegradable polymer and which article comprises at least a non-flat surface with roughness Ra of at least 5 μm, in which surface bioactive ceramic particles of particle size of at most 10 μmare partly embedded in the polymer, wherein the osteoconductive polymer article is obtained by the method according to claim 16.
Tangermann clearly teaches “a bone replacement material, especially for the treatment of bone defects after surgical intervention” (Tangermann, abstract), whereby it is noted:
“material (2) made of a biocompatible, laser-sinterable polymer material” (Tangermann, abstract), e.g., “Bone replacement material according to claim 1, characterized in that as biocompatible polymer materials, preferably polyether retherketone (PEEK) or polyethylene (PE), polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chloride (PVC), polyamide (PA), polyurethane ( PUR), polysulfone (PSU), polysiloxane or polytetrafluoroethylene (PTFE) can be used” (Tangermann, claim 2) is “[a]n orthopedic implant comprising an osteoconductive polymer article, which article has been made from a biocompatible, non-biodegradable polymer” of claims 33-34; and
“filling material particles (3) made of inorganic, non-metal materials, especially bioinert or bioactive materials, which are at least partly embedded in the matrix material (2)” (Tangermann, abstract), e.g., calcium phosphates and bioglass ranging from 0.1 200 μm  (Tangermann, p. 3, par. 4) is:
“surface bioactive ceramic particles of particle size of at most 10 μm are partly embedded in the polymer” of claim 33, and
“surface bioactive ceramic particles of particle size of at most 10 μmare partly embedded in the polymer” of claim 34,
(see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges).
It is noted that the requirements of:
claim 32 for an article “obtained by the method according to claim 16,”
claim 34 for “wherein the osteoconductive polymer article is obtained by the method according to claim 16,”
are product-by-process requirements.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claims 32 and 34 are drawn to an orthopedic implant made from a biocompatible, non-biodegradable polymer in which surface bioactive ceramic particles of particle size are partly embedded in the polymer.  The substance and structure of the claimed article/implant does not appear to be affected by this limitation, which merely reflects one version of a process that could be used to make the product.  The article/implant could be made in other ways, thus, the limitations involving a first and second solvent do not add patentable weight to the claim, absent evidence to the contrary.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.  However, Tangermann DOES NOT TEACH a particular surface roughness as required by claims 32-34 (i.e., the “article comprises at least a non-flat surface with roughness Ra of at least 5 μm”), which is well within the purview of the ordinarily skilled artisan.
Zinger, for instance, is directed to:
METHOD OF SURFACE FINISHING A BONE
IMPLANT
ABSTRACT
A method of surface finishing a bone implant comprises the steps of roughening a surface of the implant by blasting with abrasive particles and then pickling the surface-roughened implant in a pickling solution in order to loosen any partially embedded abrasive blasting particles that may be contaminating the surface of the implant. Thereafter the roughened surface of the implant is cleaned by mechanical action to detach the loosened abrasive particles there from. The pickling and cleaning steps are not intended to produce any additional roughening of the treated surface, which should be structured to the required roughness by the initial abrasive blasting, typically such that the Ra and Rt roughness parameters are 3≤Ra≤7 μm and 20≤Rt≤70 μm respectively.
Zinger, title & abstract.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Tangermann’s “bone replacement material” (Tangermann, abstract) with a roughness of “3≤Ra≤7 μm” as taught by Zinger (Zinger, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Tangermann and Zinger are concerned with similar problems in the art, namely the manufacture of bone implants.  Tangermann, abstract; Zinger, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable suitable surface characteristics in the manufacture of a bone implant.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claims 32-34 obvious.
Regarding claim 35 and the requirements:
35. ([...]) The orthopedic implant according to claim 33, wherein the orthopedic implant is a knee or hip prosthesis, an osteochondral implant, a bone anchor, a plug or screw, a meniscus or labrum replacement device, or a cartilage replacement device.
Tangermann teaches a hip endoprostheses as a suitable implant form (Tangermann, p. 2, par. 11).
Thus, the prior art renders claim 35 obvious.



Allowable Subject Matter
Claims 16-22 and 24-31 are drawn to allowable subject matter.







Conclusion
Claims 23 and 32-35 are rejected.  Claims 16-22 and 24-31 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611